DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Oct. 22, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 7 and 9 had been canceled.

Allowable Subject Matter
2.	Claims 1-6, 8 and 10-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-6 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a programmable logic controller (PLC) configured to: receive operating states of the first and second converters, control an operation of the uninterruptible power supply system based on the received operating states, determine an operating mode of the energy storage system based on the received operating states of the first and second converters, count a number of mode switching times of the energy storage system, and when the number of mode switching times is greater than a predetermined value, stop the uninterruptible power supply system and connect the grid to the load.” as set forth in the claims.

Claims 8 and 10-16 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein the third converter is configured to, when a voltage at the node is lower than a predetermined limit voltage, operate in an uninterruptible power supply (UPS) mode to provide power stored in the 

Claims 17-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…wherein when a voltage at the node is lower than a predetermined limit voltage, the energy storage system is configured to operate in an uninterruptible power supply (UPS) mode to provide power stored in the battery to the node, wherein when a voltage level of the battery is at an over voltage limit (OVL) level, the energy storage system is configured to operate in a hold mode, and wherein when the voltage level of the battery is lower than the OVL level, the energy storage system is configured to operate in a charge mode to charge the battery.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2849